


Exhibit 10.11
AMENDMENT TO






REINSURANCE AGREEMENT






DATED:     December 1, 1993






between






UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


5250 South Sixth Street


Springfield, Illinois  62705


(The Ceding Company)


and


OPTIMUM RE INSURANCE COMPANY


1345 River Bend Drive, Suite 100


Dallas, TX  75247


(The Reinsurer)






Respecting the Net Amount at Risk












 



1.
Effective December 1, 1993, the Net Amount at Risk (NAR) for the policies
reinsured under this Agreement shall be calculated on a Level basis (Reinsured
NAR Amount is equal to the Policy Death Benefit minus the Company’s
retention).  Both parties mutually agree any modifications to the NAR
calculation for policies reinsured under this Agreement shall be done
prospectively.
2.
Signatures     :  The terms and conditions of this Agreement are not changed in
 
any way except as stated herein.



In witness of the above, this Amendment is signed in duplicate at the dates and
places indicated.




FOR     :     UNIVERSAL GUARANTY LIFE INSURANCE COMPANY


DATE:
11/18/10
SIGNATURE:
/s/Theodore C Miller
PLACE:
Springfield, IL
NAME:
Theodore C Miller
WITNESS:
/s/Fritzie Wagner
TITLE:
Accounting Manager



FOR     :     OPTIMUM RE INSURANCE COMPANY


DATE:
10/22/10
SIGNATURE:
/s/Mario Georgiev
PLACE:
DALLAS, TEXAS
NAME:
MARIO GEORGIEV
WITNESS:
/s/Jean-Claude Page
TITLE:
PRESIDENT



ADDENDUM
to the Automatic YRT Pool Agreement
dated December 1, 1993


between


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
Springfield, Illinois
(hereinafter called the CEDING COMPANY)


and


BUSINESS MEN’S ASSURANCE COMPANY OF AMERICA
Kansas City, Missouri
(hereinafter called the BMA)


Purpose:     To include coverage for the C21X plan under this agreement.
 





1.
BMA shall accept reinsurance covering the C21X plan (L019585A) on either an
automatic or facultative basis
2.
BMA will not participate in the endowments, or the return of premium features,
nor the cash values.
3.
THE EFFECTIVE DATE shall be November 1, 1995.

 
Except as herein amended, the provisions of the said Reinsurance Agreement shall
remain unchanged.


IN WITNESS WHEREOF, this addendum is hereby executed in duplicate between the
parties concerned, and is duly signed by both parties respective officers as
follows:


CEDING COMPANY
/s/Gay E Sears
 
Senior Vice President
signature
 
title
     
/s/Christopher J Heisler
 
Assistant Vice President
signature
 
title
 
11/27/95
   
date
 



BMA
/s/Al Rodriquez
 
Senior Vice President/Reinsurance
signature
 
title
     
/s/James N. Mets
 
Vice President Reinsurance Actuary
signature
 
title
 
12/21/95
   
date
 



BMA



REINSURANCE AGREEMENT


between


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
Springfield, Illinois
 
hereinafter referred to as the CEDING COMPANY





and


Business Men’s Assurance Company of America


Kansas City, Missouri


hereinafter referred to as BMA






AUTOMATIC TREATY
TABLE OF CONTENTS





 ARTICLE       PAGE
I
 
BASIS OF
REINSURANCE……………………………..………………………................................................................................................…
1
II
 
LIABILITY………………………………………………………………………................................................................................................….
3
III
 
ADMINISTRATIVE
REPORTING……………………...……………………...............................................................................................……
3
IV
 
PLANS OF
REINSURANCE…………………………….……………………...............................................................................................……
5
V
 
REINSURANCE
PREMIUM…………………………….……………………...............................................................................................……
5
VI
 
PREMIUM
ACCOUNTING………………………………..…………………...............................................................................................……
6
VII
 
OVERSIGHTS………………………………………………………………….................................................................................................……
7
VIII
 
REDUCTIONS, TERMINATIONS AND
CHANGES….……………………..............................................................................................……
7
IX
 
INCREASE IN RETENTION AND
RECAPTURES…………………………..............................................................................................……
8
X
 
REINSTATEMENTS…………………………………….……………………...............................................................................................……
9
XI
 
EXPENSE OF ORIGINAL
POLICY…………………….……………………................................................................................................……
9
XII
 
CLAIMS………………………………………………….……………………................................................................................................……
9
XIII
 
TAX
CREDITS…………………………………………..……………………................................................................................................……
11
XIII
 
DAC
TAX………………………………………………...……………………...............................................................................................……
11
XIV
 
INSPECTION OF
RECORDS…………………………………………………...............................................................................................……
11
XV
 
INSOLVENCY…………………………………………………………………................................................................................................……
11
XVI
 
ARBITRATION…………………………………………..…………………..............................................................................................………
12
XVII
 
PARTIES TO
AGREEMENT…………………………….…………………..............................................................................................………
13
XVIII
 
TERMINATION OF
AGREEMENT……………………..………………….............................................................................................………
13





SCHEDULES
     
A
 
SPECIFICATIONS
B
 
BENEFITS AND NAR CALCULATIONS
C
 
ADDITIONAL INFORMATION AND EXCEPTIONS





EXHIBITS
     
I
 
RETENTION LIMITS
IA
 
UNDERWRITING GUIDELINES
II
 
REINSURANCE PREMIUMS
III
 
COMMISSIONS AND ALLOWANCES (COINSURANCE)













ARTICLE I


BASIS OF REINSURANCE


Reinsurance under this agreement must be individual insurance.  The CEDING
COMPANY shall automatically reinsure the life insurance for the plan(s) as
stated in Schedule A and any additional benefits listed in Schedule B.



1.
REQUIREMENTS FOR AUTOMATIC REINSURANCE
 
A.
The individual risk must be a permanent resident of the United States or Canada.
       
B.
The individual risk must be underwritten by the CEDING COMPANY according to the
standard underwriting practices and guidelines as shown in Exhibit IA.  The
CEDING COMPANY shall immediately notify BMA of any changes in underwriting
practices or guidelines.  Any risk falling into a category of special
underwriting programs shall be excluded from this Agreement.
       
C.
Any risk offered on a facultative basis to BMA or any other reinsurer shall not
qualify for automatic reinsurance.
       
D.
The maximum issue age on any risk shall be age 70.  Issue ages over 70 must be
submitted facultatively.
       
E.
The mortality rating on any one risk must not exceed Table 8, or 300%, or its
equivalent on a flat extra premium basis.  Cases exceeding Table 8, or 300%, or
its equivalent must be submitted facultatively.
       
F.
The maximum amount of insurance issued and applied for in all companies on any
one risk shall not exceed the Jumbo limits as stated in Schedule A.
       
G.
On any risk, the CEDING COMPANY must retain the amounts of insurance as stated
in Exhibit I.
       
H.
The maximum amounts of insurance to be reinsured on any one life shall not
exceed the automatic binding limits as stated in Schedule A.
       
I.
The minimum amount of insurance to be ceded shall be $5,000.
     
2.
REQUIREMENTS FOR FACULTATIVE REINSURANCE
       
A.
Plan of Insurance Listed in Schedule A:
   
(1)
If the Requirements for Automatic Reinsurance are met but the CEDING COMPANY
prefers to apply for facultative reinsurance, or
   
(2)
If Requirements for Automatic Reinsurance are not met then the CEDING COMPANY
must submit to BMA all the underwriting documentation relating to the
insurability of the individual risk for facultative reinsurance.
         
B.
Plan of Insurance Not Listed in Schedule A:
         
On a Yearly Renewable Term treaty the CEDING COMPANY may submit an application
for facultative reinsurance on any plan(s).
         
On a Coinsurance treaty the Ceding Company cannot submit an application for
facultative reinsurance on plan(s) other than the plan(s) listed in Schedule A.
       
C.
An application for facultative reinsurance may include life insurance with or
without either disability waiver of premium or accidental death or both.  Only
accidental death reinsurance may be submitted without an application for life
insurance.
       
D.
Copies of all underwriting papers relating to the insurability of the individual
risk must be sent to BMA for facultative reinsurance.  After BMA has examined
the underwriting papers, BMA will promptly notify the CEDING COMPANY of the
underwriting offer subject to additional requirements, the final underwriting
offer or declination.  Any final underwriting offer on the individual risk will
automatically terminate upon the earliest of:
   
(1)
The date BMA receives notice of a withdrawal/cancellation by the CEDING COMPANY,
   
(2)
120 days after the date on which the offer was made, or
   
(3)
The date specified in BMA’s approval to extend the offer.
       
E.
The minimum amount of insurance to be ceded shall be $5,000.







ARTICLE II
 
LIABILITY

 
1.
BMA’s liability for automatic reinsurance shall begin simultaneously with the
CEDING COMPANY’s liability.
   
2.
Except for additional coverage pertaining to conditional receipt as described in
Schedule C, BMA’s liability for facultative reinsurance on individual risks
shall not begin unless and until the CEDING COMPANY has accepted BMA’s final and
unconditional written offer on the application for facultative reinsurance.
   
3.
BMA’s liability for reinsurance on individual risks shall terminate when the
CEDING COMPANY’s liability terminates.
   
4.
As long as the original policy remains in full force, all paid-up additions and
accumulated dividends shall be the liability of the CEDING COMPANY.
   
5.
In no event shall reinsurance under this Agreement be in force unless the
insurance issued directly by the CEDING COMPANY is in force and is issued and
delivered in a jurisdiction in which the CEDING COMPANY is properly licensed.
   
6.
The payment of reinsurance premiums in accordance with this Agreement shall be a
condition precedent to the liability of BMA under reinsurance covered by this
Agreement.





ARTICLE III
 
ADMINISTRATIVE REPORTING
 
1.
Self-Administered Business
     
Promptly after liability for insurance has begun on an individual risk, the
CEDING COMPANY shall have the responsibility of maintaining adequate records for
the administration of the reinsurance account and shall furnish BMA with monthly
reports, in substantial conformity with the following:
   
A.
MONTHLY NEW BUSINESS REPORT

 

 
(1) policy number
(10) amount reinsured
 
(2) full name of insured
(11) automatic/facultative indicator
 
(3) date of birth
(12) state of residence
 
(4) sex
(13) table rating
 
(5) issue age
(14) flat extra (amount + number of years)
 
(6) policy date
(15) death benefit option (UL products)
 
(7) underwriting  classification
(16) net amount at risk
 
(8) plan of insurance
(17) transaction code
 
(9) amount issued
(18) currently if other than U.S.


B.
MONTHLY CONVERSION REPORT
     
The CEDING COMPANY shall furnish BMA with a separate listing of reinsurance
policies that are conversions or replacements to the plan(s) as stated in
Schedule A. The listing should provide the following information:
   



                               (1)     1 through 18 in 1.A above
(4)     attained age
                               (2)     original policy date
(5)     duration
                               (3)     original policy number
(6)     effective date if other than policy date



C.
MONTHLY PREMIUM REPORT
     
At the end of each month the CEDING COMPANY shall send to BMA a listing of all
reinsurance policies issued or renewing during the past month accompanied by the
reinsurance premiums for such policies.  The listing should be segregated into
first year issues and renewals and should provide the following information:

 

 
(1)
1 through 18 in 1.A above
 
(2)
current net amount at risk
 
(3)
On Yearly Renewable Term treaties the net reinsurance premium due for each
reinsured policy with the premium for life and each supplemental benefit
separated.
 
(4)
On Coinsurance treaties the gross reinsurance premium, commissions, net
reinsurance premium and other amounts (e.g. dividends, cash surrender values)
with premium separated for life and each supplemental benefit.


 
All monthly lists shall be submitted to BMA no later than the 20th day of the
following month.
   
D.
MONTHLY CHANGE REPORT
     
The CEDING COMPANY shall report the details of all policy terminations and
changes on the reinsured policies.  In addition to the data indicated in 1.A,
above, the report should provide information about the nature, the effective
date, and the financial result of the change with respect to reinsurance.
   
E.
MONTHLY POLICY EXHIBIT REPORT
     
The CEDING COMPANY shall provide a summary of new issues, terminations,
recaptures, changes, death claims and reinstatements during the month and the
inforce reinsurance at the end of the month.
   
F.
QUARTERLY REPORTING
     
1.
Within ten (10) days following the end of the quarter, the CEDING COMPANY shall
provide BMA with Premiums Due and Unpaid.  This report may be in summary form
reporting totals by line of business with separate totals for first year and
renewals.
       
2.
Within ten (10) days following the end of the quarter, the CEDING COMPANY shall
provide BMA with totals for the reserve liability including statutory reserves
by valuation basis segregated by Yearly Renewable Term and Coinsurance.
   
G.
ANNUAL INFORCE LISTING
     
Within ten (10) days after the close of the year, the CEDING COMPANY shall
furnish BMA a listing of reinsurance in force by policy, by year of issue,
segregated by Yearly Renewable Term and Coinsurance and include statutory
reserves for the same.
   
H.
CLAIMS
     
Claims shall be reported as incurred on an individual basis.
   
2.
Individual Cession Business
     
Promptly after liability for reinsurance has begun on the individual risk the
CEDING COMPANY shall send BMA a “Reinsurance Cession”.  Based on the information
on the “Reinsurance Cession”, BMA will prepare and send the CEDING COMPANY a
“Reinsurance Cession Card”.  When reinsurance is reduced or changed the CEDING
COMPANY shall send BMA an “Amended Reinsurance Cession”.




 

ARTICLE IV
 
PLANS OF REINSURANCE



1.
Life reinsurance shall be ceded on the basis stated in Schedule A.
2.
Copies of all life insurance policies, riders, rate manuals, benefit forms,
commuted value tables and cash value tables shall be provided by the CEDING
COMPANY to BMA, and BMA shall be promptly notified of any changes therein.





 
 
ARTICLE V
 
REINSURANCE PREMIUMS

 
1.
Life Reinsurance Premiums
         
A.
Life Reinsurance Premiums Paid on a Coinsurance Basis
     
The CEDING COMPANY shall pay the current premium as shown in Exhibit II based on
the amount of life insurance reinsured, less the allowance stated in Exhibit
III. In addition, the CEDING COMPANY shall pay any substandard table extra and
flat extra premiums, but shall exclude the policy fee.  In the event the current
premium is changed, BMA shall be notified by the CEDING COMPANY immediately.
       
B.
Life Reinsurance Premiums on a Yearly Renewable Term Basis
       
The life reinsurance premium on the net amount at risk shall be based on rates
shown in Exhibit II.
       
For those premiums less than the net premium rate or rates based on the 1980 CSO
Table at 4 ½% interest, only the latter rate or rates shall be
guaranteed.  Should BMA increase the reinsurance premiums to the 1980 CSO Table
at 4 ½% interest, then the CEDING COMPANY shall have the right to immediately
recapture any business affected by that change.





ARTICLE VI
 
PREMIUM ACCOUNTING
 


1.
Payment of Reinsurance Premium.
     
A.
The reinsurance premiums shall be paid to BMA using the rates shown in Exhibit
II.
       
B.
On issues ceded by individual cessions BMA shall send the CEDING COMPANY each
month two copies of a statement listing first year and renewal reinsurance
premiums less refunds and allowances which are due during the current month.
       
C.
On self-administered business the CEDING COMPANY shall provide the statement to
BMA using the format described in Article III Self-Administered Business.
       
D.
If a net reinsurance premium balance is payable to BMA the CEDING COMPANY shall
pay this balance within forty-five (45) days after the close of that month.  If
the full balance is not received within the forty-five (45) day period, the
reinsurance premiums for reinsurance risks listed on the statement, for which
payment was not received, shall be delinquent and the liability of BMA shall
cease as of the date reinsurance premium were due.
       
E.
If a net reinsurance premium balance is payable to the CEDING COMPANY, BMA shall
pay this net balance within forty-five (45) days after the monthly statement was
sent to the CEDING COMPANY.  If the monthly statement has not been returned
within forty-five (45) days, BMA shall assume the CEDING COMPANY has verified
and is in agreement with the net balance and shall make payment to the CEDING
COMPANY.
     
2.
Currency.
       
The reinsurance premiums and benefits payable under this Agreement shall be
payable in the lawful money of the United States or Canada.

 


 
 
 
ARTICLEVII
 
OVERSIGHTS
 
 
If there is an unintentional oversight or clerical error in the administration
of this Agreement by either the CEDING COMPANY or BMA, it can be corrected
provided the correction takes place promptly after the time the oversight or
clerical error is first discovered.  In that event, the CEDING COMPANY and BMA
will be restored to the position they would have occupied had such oversight or
clerical error not occurred.
 

 
 
ARTICLE VIII


REDUCTIONS, TERMINATIONS AND CHANGES
 


1.
A.
If in accordance with policy provisions the original policy is converted to
permanent life insurance, the life risk under the converted policy which exceeds
the amount of risk originally retained by the CEDING COMPANY shall continue to
be reinsured with BMA.
       
B.
If there is a replacement where full underwriting evidence is not required
according to the CEDING COMPANY regular underwriting rules, the life risk which
exceeds the amount of risk originally retained by the CEDING COMPANY shall
continue to be reinsured with BMA.
       
C.
If there is a replacement where full underwriting evidence is required by the
CEDING COMPANY, reinsurance may be ceded to BMA subject to a written agreement
between BMA and the CEDING COMPANY.
     
2.
If the amount of insurance under a policy or rider reinsured under the Agreement
increases and
       
A.
The increase is subject to new underwriting evidence, the provisions of Article
I shall apply to the increase in reinsurance.
       
B.
The increase is not subject to new underwriting evidence, BMA shall accept
automatically the increase in reinsurance but not to exceed the automatic
binding limit as stated in Schedule A.
     
3.
If the amount of insurance under a policy or rider reinsured under this
Agreement is increased or reduced, any increase or reduction in reinsurance for
the risk involved shall be effective on the effective date of the increase or
reduction in the amount of insurance.
     
4.
If any portion of the prior insurance retained by the CEDING COMPANY on an
individual life reduces or terminates, any reinsurance under this Agreement
based on the same life shall also be reduced or terminated.  The CEDING COMPANY
shall reduce its reinsurance by applying the retention limits which were in
effect at the time the policy was issued.  The “reinsurance adjustment due to
lapse or reduction of previous insurance” shall be effective on the same date as
the lapse or reduction of prior insurance.  The reinsurance to be terminated or
reduced shall be determined in chronological order by the date the risk was
first reinsured.  Two or more policies issued the same date shall be considered
one policy.
   
5.
If the insurance for a risk is shared by more than one reinsurer, BMA’s
percentage of the increased or reduced reinsurance shall be the same as BMA’s
percentage of initial reinsurance of the individual risk.
   
6.
If a risk reinsured under this Agreement is terminated, the reinsurance for that
risk shall be terminated as of the effective date of the termination.
   
7.
For facultative reinsurance, if the CEDING COMPANY reduces the mortality rating,
the reduction shall be subject to the facultative provisions of this Agreement
as stated in Article I, Section 2.
   
8.
BMA shall refund all unearned reinsurance premiums not including policy fees,
less applicable allowances, arising from reductions, terminations and changes as
described in this Article.





ARTICLE IX
 
INCREASE IN RETENTION
AND RECAPTURES
 
 
1.
If the CEDING COMPANY changes its retention limits, as listed in Exhibit I,
prompt written notice of the change shall be provided to BMA.
   
2.
The CEDING COMPANY shall have the option of recapturing the reinsurance under
this Agreement in the event the CEDING COMPANY increases its retention limit and
the policies have been in force the required length of time as stated in
Schedule A.  The CEDING COMPANY may exercise its option to recapture by giving
written notice to BMA within ninety (90) days after the effective date of the
increase in retention.  If the recapture option is not exercised within ninety
days (90) days after the effective date of the increase in retention the CEDING
COMPANY may choose to recapture at a later date.  In that case, the date of the
written notification to BMA shall determine the effective date the recapture
program shall begin.
   
3.
If the CEDING COMPANY exercises its option to recapture, then:
     
A.
The CEDING COMPANY shall reduce the reinsurance on all individual risks on which
it retained its maximum retention for the age and mortality rating that was in
effect at the time the reinsurance was ceded.
       
B.
The CEDING COMPANY shall increase its total amount of insurance on
the    individual risk up to its new retention by reducing the amount of
reinsurance.  If an individual risk is shared by more than one reinsurer, BMA’s
percentage of the reduced reinsurance shall be the same as BMA’s initial
percentage of reinsurance on the individual risk.
       
C.
The reduction of reinsurance shall become effective on the later of the
following dates:
         
(1)
The policy anniversary date immediately following the date the recapture program
is to begin as determined by paragraph 2. of this Article;
           
(2)
The number of years stated in Schedule A starting with the “policy date.”
         
D.
In the event the CEDING COMPANY overlooks any reduction in the amount of a
reinsurance policy because of an increase in the CEDING COMPANY’s retention, the
acceptance by BMA of reinsurance premiums under these circumstances shall not
constitute a liability on the part of BMA for such reinsurance.  BMA shall be
liable only for a refund of premiums.
     
4.
No recapture shall be permitted for reinsurance on an individual risk if (a) the
CEDING COMPANY retained less than its maximum retention for the age and
mortality rating in effect at the time the reinsurance was ceded to BMA, or if
(b) the CEDING COMPANY did not retain any of the individual risk.





ARTICLE X
 
REINSTATEMENT
 
 
If a policy reinsured under this Agreement lapses for nonpayment of premium or
is continued on the Reduced Paid-up or Extended Term Insurance basis, and is
reinstated in accordance with the terms of the policy and the CEDING COMPANY’s
rules, the reinsurance on such policy shall automatically be reinstated by BMA
upon written notice of such reinstatement.  The CEDING COMPANY shall pay BMA all
back reinsurance premiums.
 

 
ARTICLE XI


EXPENSE OF ORIGINAL POLICY


The CEDING COMPANY shall bear the expense of all medical examinations,
inspection fees, and other charges in connection with the issuance of the
insurance.


 
 
ARTICLE XII


CLAIMS
 
 
 
1.
The CEDING COMPANY shall give BMA prompt notice of any claim.  Copies of the
proofs obtained by the CEDING COMPANY together with a statement showing the
amount due or paid on such claim by the CEDING COMPANY shall be furnished to BMA
at the time payment is requested.
   
2.
BMA shall accept the decision of the CEDING COMPANY in settling the claim and
shall pay its portion to the CEDING COMPANY upon receipt of proof that the
CEDING COMPANY has paid the claimant.  It is agreed, however, that if a lesser
amount at risk is retained by the CEDING COMPANY than the amount ceded to BMA,
the CEDING COMPANY shall consult with BMA concerning its investigation and/or
payment of the claim, although the final decision shall be that of the CEDING
COMPANY.
   
3.
The CEDING COMPANY shall notify BMA of its intention to contest, compromise, or
litigate a claim involving reinsurance, and BMA shall pay its share of the
payment and specific claim expenses therein involved, unless it declines to be a
party to the contest, compromise, or litigation in which case it shall pay the
full amount of the reinsurance to the CEDING COMPANY.  “Claim expenses” shall be
deemed to mean only the reasonable legal and investigative expenses connected
with the litigation or settlement of claims.  “Claim expenses” shall not include
expenses incurred in connection with a dispute or contest arising out of
conflicting claims or entitlement to policy proceeds which the CEDING COMPANY
admits are payable or any routine claim administrative expenses, Home Office or
otherwise.
   
4.
In the event the amount of insurance provided by a policy or policies reinsured
hereunder is increased or reduced because of a misstatement of age or sex
established after the death of the insured, BMA shall share in the increase or
reduction in the proportion that the net liability of BMA bore to the sum of the
retained net liability of the CEDING COMPANY and the net liability of other
reinsurers immediately prior to such increase or reduction.  The reinsurance
with BMA shall be written from commencement on the basis of the adjusted amounts
using premiums and reserves at the correct ages and sex.  The adjustment for the
difference in premiums shall be made without interest.
   
5.
It is understood and agreed that the payment of a death claim by BMA shall be
made in one sum regardless of the mode of settlement under the policy of the
CEDING COMPANY.
   
6.
In no event shall BMA have any liability for any Extra-Contractual damages which
are assessed against the CEDING COMPANY as a result of acts, omissions or course
of conduct committed by the CEDING COMPANY or its agents, other than a good
faith decision to deny claim liability, in connection with insurance reinsured
under this Agreement.  It is recognized that there may be special circumstances
involved which indicate that BMA should participate in certain assessed
damages.  These circumstances are not amendable to advance specific definition,
but could include those situations in which BMA was an active party in the act,
omission or course of conduct which ultimately results in the assessment of such
damages.  The extent of such participation will be determined on a good faith
assessment of culpability in each case, but all factors being equal, the
division of any such assessment will generally be in the proportion of net
liability borne by each party.
   
7.
If a claim is approved for disability waiver of premium insurance reinsured
under this Agreement, the CEDING COMPANY shall continue to pay reinsurance
premiums to BMA.  BMA shall reimburse the CEDING COMPANY BMA’s share of the
annual liability.




 
ARTICLE XIII
 
TAX CREDITS

 
In jurisdictions which impose premium taxes on the CEDING COMPANY without
deduction for reinsurance, BMA shall reimburse the CEDING COMPANY for taxes paid
on the amount of the reinsurance premiums on the basis shown in Schedule A,
unless BMA itself is required to pay a direct tax on such reinsurance premiums.


ARTICLE XIV


DEFERRED ACQUISITION COSTS TAX


The CEDING COMPANY and BMA elect under Regulation 1.848-2(g) (8) to compute
“specified policy acquisition expense”, as defined in section 848(c) of the
Internal Revenue Code, in the following manner:


The party with net positive consideration as determined under Reg. 1.848-2(f)
and Reg. 1.848-3 shall compute specified policy acquisition expenses without
regard to the general deductions limitation of section 848(c)(1) for each
taxable year.


The parties will exchange information pertaining to the aggregate amount of net
consideration as determined under Regs. 1.848-2(f) and 1.848-3, for all
reinsurance agreements in force between them, to insure consistency for the
purposes of computing specified policy acquisition expenses.  BMA shall provide
the CEDING COMPANY with the amount of such net consideration for each taxable
year no later than May 1 following the end of such year.  The CEDING COMPANY
shall advise BMA if it disagrees with the amounts provided, and the parties
agree to amicably resolve any difference.  The amounts provided by BMA shall be
presumed correct if it does not receive a response from the CEDING COMPANY by
May 31.


BMA represents and warrants that it is subject to U.S. taxation under Subchapter
L of the Internal Revenue Code.


ARTICLE XV


INSPECTION OF RECORDS


BMA shall have the right, at any reasonable time, to inspect at the office of
the CEDING COMPANY, all books and documents which relate to reinsurance under
this Agreement.
 


ARTICLE XVI


INSOLVENCY
 
 
1.
In the event of insolvency of the CEDING COMPANY, all reinsurance shall be
payable by BMA directly to the CEDING COMPANY or its liquidator, receiver, or
statutory successor, on the basis of the liability of the CEDING COMPANY under
the policy or policies reinsured, without diminution because of the insolvency
of the CEDING COMPANY.
   
2.
It is agreed that the liquidator, receiver, or statutory successor of the
insolvent CEDING COMPANY shall give written notice to BMA of the pending of a
claim against the insolvent CEDING COMPANY on any policy reinsured within a
reasonable time after such claim is filed in the insolvency proceedings.  During
the pendency of any such claim BMA may investigate such claim and interpose, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which BMA may deem available to the CEDING COMPANY or its liquidator, receiver,
or statutory successor.  The expense thus incurred by BMA shall be chargeable,
subject to court approval, against the insolvent CEDING COMPANY as part of the
expense of liquidation to the extent of proportionate share of the benefit which
may accrue to the CEDING COMPANY solely as a result of the defense undertaken by
BMA.
   
3.
Where two or more reinsurers are participating in the same claim and a majority
in interest elect to interpose a defense to such claim, the expense shall be
apportioned in accordance with the terms of the Agreement as though such
expenses had been incurred by the CEDING COMPANY.
   
4.
Any debts or credits, matured or unmatured, liquidated or unliquidated, in favor
of or against either the CEDING COMPANY or BMA with respect to this agreement or
with respect to any other claim of one party against the other are deemed mutual
debts or credits, as the case may be, and shall be set off, and only the balance
shall be allowed or paid.




ARTICLE XVII
 
ARBITRATION

 
 
1.
It is the intention of the CEDING COMPANY and BMA that the customs and practices
of the insurance and reinsurance industry shall be given full effect in the
operation and interpretation of this Agreement.  The parties agree to act in all
things with the highest good faith.  However, if BMA and the CEDING COMPANY
cannot mutually resolve a dispute or claim which arises out of or relates to
this agreement, the dispute or claim shall be settled through arbitration.
   
2.
The arbitrators shall be impartial regarding the dispute, and shall base their
decision on the terms and conditions of this agreement plus, as necessary, on
the customs and practices of the insurance and reinsurance industry.
   
3.
There shall be three arbitrators who must be officers of life insurance
companies other than the parties to this agreement or their subsidiaries.  Each
of the parties to this agreement shall appoint one of the arbitrators and these
two arbitrators shall select the third.  If a party to this agreement fails to
appoint an arbitrator within thirty (30) days after the other party to this
agreement has given notice of the arbitrator appointment, the American
Arbitration Association shall appoint an arbitrator for the party to this
Agreement that has failed to do so.  Should the two arbitrators be unable to
agree on the choice of the third, then the appointment of this arbitrator is
left to the American Arbitration Association.
   
4.
Except for the appointment of arbitrators in accordance with the provisions of
Section 3 of this Article, arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association which are
in effect on the date of delivery of demand for arbitration.  Arbitration shall
be conducted in Kansas City, Missouri.
   
5.
Each party to this agreement shall pay part of the arbitration expenses which
are apportioned to it by the arbitrators.
   
6.
The award agreed by the arbitrators shall be final, and judgment may be entered
upon it in any court having jurisdiction.



 

ARTICLE XVIII
 
PARTIES TO AGREEMENT

 
This is an Agreement of indemnity reinsurance solely between the CEDING COMPANY
and BMA.  The acceptance of reinsurance under this Agreement shall not create
any right or legal relation whatever between BMA and the insured, owner, or any
other party to or under any policy reinsured under this Agreement.
 

 
ARTICLE XVIV


TERMINATION OF AGREEMENT
 
 
1.
This Agreement may be terminated at any time by either party giving at least
ninety (90) days written notice of termination.  The day the notice is deposited
in the mail addressed to the Home Office, or to an Officer of either company
shall be the first day of the ninety-day (90) period.
   
2.
The CEDING COMPANY shall continue to cede reinsurance and BMA shall continue to
accept reinsurance, as provided for by the terms of this Agreement, until the
date of termination.
   
3.
All automatic reinsurance which became effective prior to the termination of
this Agreement and all facultative reinsurance approved by BMA based upon
applications received prior to termination of this Agreement shall remain in
effect until its termination or expiration, unless the CEDING COMPANY and BMA
mutually decide otherwise.






IN WITNESS WHEREOF, this agreement shall be effective with policies dated
12:01A.M. September 1, 1993 and is hereby executed in duplicate between


UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
Springfield, Illinois


referred to as the CEDING COMPANY


and


BUSINESS MEN’S ASSURANCE COMPANY OF AMERICA
Kansas City, Missouri


referred to as BMA,


and duly signed by both parties’ respective officers as follows:


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.




CEDING COMPANY
/s/James E Melville
 
President
signature
 
title
     
/s/George E Frances
 
Secretary
signature
 
title
 
11/15/93
   
date
 



BMA
/s/John Walker
 
Managing Director/Reinsurance
signature
 
title
     
 
/s/WM. Crouch
 
Reinsurance
Administrative Vice President
signature
 
title
 
11/24/93
   
date
 







SCHEDULE


SPECIFICATIONS




1.
TYPE OF BUSINESS:
     
Life insurance issued by the CEDING COMPANY.
   
2.
TYPE OF REPORTING
     
Self-administered
   
3.
PLANS OF INSURANCE:
     
Permanent Plans, Universal Life, and Riders Term Plans
   
4.
BASIS OF REINSURANCE:  Automatic Yearly Renewable Term
     
SURNAME ALPHABETIC DIVISION:  A-Z
 
QUOTA SHARE:  50%
   
5.
JUMBO LIMIT:
     
A.
Life:  $10,000,000
       
B.
Waiver of Premium:  $5,000,000
   
6.
BINDING LIMIT:
     
A.
Life:  Five (5) times the retention of the CEDING COMPANY.
       
B.
Waiver of Premium or Monthly Cost of Insurance:  Amounts equal to but not
exceeding the amounts payable to the CEDING COMPANY for the amount of life
reinsured with BMA.
   
7.
YEARS TO RECAPTURE:
     
Ten (10) years
   
8.
PREMIUM TAX REIMBURSEMENT:
     
BMA will not reimburse premium taxes.




 
SCHEDULE B
 
 
1.
LIFE
     
A.
Level Term Plans (twenty years or less) – The net amount at risk shall be the
reinsurance face amount ceded.
       
B.
Level Term Plans (more than twenty years) or Permanent Plans -
         
1st Year – Full amount ceded
         
2nd through 10th Years – Annual decrement is equal to one-tenth of the 10th year
Cash Value.
         
11th through 20th Years – Annual decrement is equal to one-tenth of the
difference between the 10th year and the 20th year Cash Value.
         
Subsequent years calculated in a similar manner.
       
C.
Decreasing Term Plans – The first net amount at risk will be the reinsurance
face amount ceded.  Subsequent years will be determined from the commuted values
schedule provided by the CEDING COMPANY.
       
D.
Universal Life Plans – The CEDING COMPANY shall furnish BMA the net amount at
risk on a self-administered report.
     
2.
WAIVER OF PREMIUM OR MONTHLY COST OF INSURANCE
     
Reinsurance premiums in the first years are zero.  Renewal reinsurance premiums
to BMA are 90% of the gross disability premium charged the insured by the CEDING
COMPANY on the initial amount reinsured for waiver of premium and the amount
reinsured for monthly cost of insurance.






SCHEDULE C

ADDITIONAL INFORMATION
 
 
1.
This agreement includes coverage for conditional receipt liability for
facultative cases sent to BMA.  In no event shall BMA’s conditional receipt
liability exceed $750,000.00 or the automatic binding limit specified in
Schedule A, whichever is less.
     
BMA’s conditional receipt liability shall begin simultaneously with the CEDING
COMPANY’s liability and shall cease upon:
     
A.
BMA’s declination of the risk, or
       
B.
The first acceptance by the CEDING COMPANY of an unconditional offer by a
reinsurer other than BMA, or
       
C.
The expiration of 120 days from the date BMA’s facultative offer is communicated
to the CEDING COMPANY.
   
2.
For policies which are underwritten as substandard, the rate charged for
reinsurance will be at the standard rate plus the appropriate table rate,
regardless of how the policy is treated by the CEDING COMPANY.
   
3.
Conversions will be reinsured on a point-in-scale basis using the same
reinsurance rate as the original plan.





 
EXCEPTIONS
 
EXHIBIT I

RETENTION SCHEDULE

CEDING COMPANY:  UNIVERSAL GUARANTY LIFE INSURANCE COMPANY
 
CEDING COMPANY'S MAXIMUM LIMITS OF RETENTION - MALE AND FEMALE
 
EFFECTIVE WITH POLICIES DATED:

 



LIFE
 
Please be sure to show your limit of retention for all ages and all rate
classifications.  Show “none” in all categories where you have no retention.



       
SUBSTANDARD
 
SUBSTANDARD
 
SUBSTANDARD
       
TABLE FLAT EXTRA
 
TABLE FLAT EXTRA
 
TABLE FLAT EXTRA
 
ISSUE AGES
 
 
STANDARD
                             
0-65
 
$100,000
 
$100,000
 
$100,000
 
$100,000
65 & OVER
 
 
$60,000
 
 
$60,000
 
 
$60,000
 
 
$60,000



*Minimum cession size $25,000


Spillover $25,000



DISABILITY


Is your Disability (Waiver of Premium, Waiver of Monthly Deduction) retention
the same as Life?  Yes
If not, explain.


Do you have a separate retention for Payor Benefit issued in connection with
children’s policies, based on commuted amount of premium?  No  If so, what is
the commuted amount retention? _____



 



ACCIDENTAL DEATH (ADB)


$ Bulk


Does your ADB retention apply to any ADB rate classification assigned? N/A


Is ADB retention in addition to Life amount above? N/A

